Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 20-BG-560

                       IN RE PAUL T. MENSAH, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 480889)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                   Approving Petition for Negotiated Discipline
                                  (BDN 11-19)

(Argued October 6, 2021                                Decided November 4, 2021)

      Hamilton P. Fox, III, Disciplinary Counsel, for petitioner.

      Justin M. Flint, with whom Channing L. Shor made an appearance, for
respondent.

      Before MCLEESE and DEAHL, Associate Judges, and STEADMAN, Senior
Judge.

      PER CURIAM: This is a negotiated-discipline case. Under D.C. Bar R. XI,

§ 12.1(d), this opinion may not be cited as precedent in contested-discipline cases

except as provided in D.C. App. R. 28(g). This opinion may, however, be cited as

precedent in negotiated-discipline cases.
                                         2




      Respondent Paul T. Mensah and Disciplinary Counsel entered into an

agreement pursuant to which Mr. Mensah acknowledged that he recklessly

misappropriated entrusted funds in two matters, entered into an impermissible fee-

splitting arrangement, and failed to keep proper records.         Mr. Mensah and

Disciplinary Counsel also agreed to a sanction of a three-year suspension with a

requirement that Mr. Mensah demonstrate fitness to practice law before being

reinstated. We accept the recommended discipline.




                                         I.




      A Hearing Committee recommended that this court approve the negotiated-

discipline agreement. The Hearing Committee acknowledged that in In re Addams,

579 A.2d 190 (D.C. 1990) (en banc), this court held that intentional misappropriation

and reckless misappropriation require disbarment in the absence of extraordinary

circumstances. The Hearing Committee also noted that it was undisputed that there

were no “extraordinary circumstances” in this case within the meaning of Addams.

The Hearing Committee concluded, however, that the negotiated-discipline process

permits imposition of a sanction less stringent than Addams would otherwise require,
                                           3


as long as the agreed-upon sanction is “justified, and not unduly lenient.” Board

Prof. Resp. R. 17.5(a)(iii); see also D.C. Bar R. XI, § 12.1(c) (directing Hearing

Committee in negotiated-discipline cases to determine whether “[t]he sanction

agreed upon is justified”). The Hearing Committee determined that the agreed-upon

sanction was justified and not unduly lenient. In support of that conclusion, the

Hearing Committee explained that (1) the agreed-upon sanction of a three-year

suspension with fitness requirement is the second-harshest available sanction; (2) in

practical effect, disbarment amounts to a five-year suspension with fitness

requirement; (3) there were no aggravating factors in Mr. Mensah’s case; (4) Mr.

Mensah had no prior discipline; (5) Mr. Mensah was entirely forthcoming and

cooperative; (6) no client or third party had been harmed or had complained; and (7)

Mr. Mensah’s willingness to enter into a negotiated disposition aided the disciplinary

process, by avoiding undue consumption of time and resources. In the petition for

negotiated   disposition,   Disciplinary   Counsel    noted   additional   mitigating

circumstances:      after Mr. Mensah discovered the misappropriation, he

acknowledged the misconduct, brought the misconduct to Disciplinary Counsel’s

attention, hired a bookkeeper at his own expense to provide an accounting, and

deposited personal funds to return the misappropriated funds.
                                           4


      After the parties filed a motion seeking approval of the negotiated-discipline

agreement, the court requested the views of the Board on Professional

Responsibility. D.C. Bar R. XI, § 12.1(d) (“The Court in exceptional cases may

request the views of the Board concerning the appropriateness of a negotiated

disposition.”). The Board responded by supporting the petition for negotiated

discipline. The Board acknowledged that Addams would require disbarment if this

were a contested case. The Board agreed with the Hearing Committee, however,

that additional flexibility was permissible in the context of negotiated discipline and

that the agreed-upon sanction in this case was justified and not unduly lenient.




                                          II.

      In Addams, this court, sitting en banc, held that


             in virtually all cases of misappropriation, disbarment will
             be the only appropriate sanction unless it appears that the
             misconduct resulted from nothing more than simple
             negligence. While eschewing a per se rule, we adhere to
             the presumption laid down in our prior decisions and shall
             regard a lesser sanction as appropriate only in
             extraordinary circumstances. We have found such
             circumstances in In re Kersey, 520 A.2d 321 (D.C. 1987),
             and may find other circumstances calling for a lesser
             sanction in the future. But, as a matter of course, the
             mitigating factors of the usual sort, see, e.g., In re Reback,
             513 A.2d 226, 233 (D.C. 1986) (en banc), will suffice to
             overcome the presumption of disbarment only if they are
             especially strong and, where there are aggravating factors,
                                         5


               they substantially outweigh any aggravating factors as
               well.

579 A.2d at 191.



      In adopting that view, the court in Addams emphasized the importance of

avoiding the “erosion of public confidence in the integrity of the bar” and concluded

that, “where client funds are involved, a more stringent rule is appropriate.” 579

A.2d at 198.



      The decision in Addams has generated substantial controversy and criticism

over the years. See, e.g., In re Gray, 224 A.3d 1222, 1234-35 (D.C. 2020) (referring

to Addams as “inflexible and sometimes harsh,” but also explaining rationale for

decision) (per curiam); id. at 1225 n.1 (noting that four Board members thought

sanction mandated by Addams was too harsh); In re Ahaghotu, 75 A.3d 251, 258-59

(D.C. 2013) (referring to “a continuing current of discontent” with Addams, but

noting that Addams was binding on division); In re Pleshaw, 2 A.3d 169, 174-75

(D.C. 2010) (noting “oddity” of result required by Addams but also noting that

Addams was binding); In re Bach, 966 A.2d 350, 351-53 (D.C. 2009) (treating Board

as implicitly asking court to reconsider Addams, noting that Addams was binding,

and quoting statement from earlier case that “[i]ndividual members of this division

believe the result Addams dictates in this case is a harsh one”) (ellipses omitted;
                                         6


quoting In re Pels, 653 A.2d 388, 398 (D.C. 1995)); In re Bach, 966 A.2d at 353-57

(Ferren, J., concurring) (urging reconsideration of Addams); In re Berryman, 764

A.2d 760, 765 (D.C. 2000) (noting that Board took position that Addams is “too

inflexible”) (internal quotation marks omitted); id. at 774 (Farrell, J., concurring)

(declining to endorse Board’s position that Addams is too inflexible); In re Pierson,

690 A.2d 941, 951 (D.C. 1997) (Schwelb & Ruiz, JJ., concurring) (describing rule

of Addams as “far too inflexible” and “harsh”).




                                        III.




      In 2008, this court established procedures to govern negotiated discipline.

D.C. Bar R. XI, § 12.1. Under those procedures, an attorney and Disciplinary

Counsel can enter into an agreement stipulating that the attorney violated specified

Rules of Professional Conduct and agreeing upon an appropriate sanction. Id.

§ 12.1(a), (b). A Hearing Committee reviews the agreement to determine whether

(1) the attorney’s consent was knowing and voluntary, (2) the underlying facts

support the misconduct and sanction reflected in the agreement, and (3) the sanction

is “justified.” Id. § 12.1(c). If the Hearing Committee recommends approval of the
                                          7


agreement, this court “review[s] the recommendation in accordance with its

procedures for the imposition of uncontested discipline.” Id. § 12.1(d).




      Under the procedures for imposition of uncontested discipline, “if no

exceptions are filed to the Board’s report, the [c]ourt will enter an order imposing

the discipline recommended by the Board upon the expiration of the time permitted

for filing exceptions.” D.C. Bar R. XI, § 9(h)(2). “This rule is not absolute—we

would not impose discipline that is clearly against the law or the public interest, for

example, merely because no party took exception to it . . . .” In re Stephens, 247

A.3d 698, 701 (D.C. 2021) (per curiam). Nevertheless, if “there are no exceptions

to the Board’s report and recommendation, our deferential standard of review

becomes even more deferential.” In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (per

curiam).




      If the court adopts recommended negotiated discipline, the court will explain

its decision in a brief per curiam opinion. D.C. Bar R. XI, § 12.1(d). As previously

noted, however, opinions in negotiated-discipline cases generally may not be cited

as precedent in contested-discipline cases. Id.
                                         8


                                        IV.




      We first consider whether the negotiated-discipline process permits

imposition of a sanction that is less stringent than our decision in Addams would

otherwise require in cases of contested discipline. We hold as a matter of law that

the negotiated-discipline process does permit a somewhat more flexible approach to

the appropriate sanction in cases of reckless misappropriation. See, e.g., In re

Rachal, 251 A.3d 1038, 1041 (D.C. 2021) (court does not defer to Board on

Professional Responsibility on issues of law).




      The negotiated-discipline process is designed to encourage efficient and

timely resolution of attorney-discipline matters. Disciplinary Counsel argues that,

in order to achieve that purpose, the negotiated-discipline process must permit

imposition of sanctions that are somewhat less stringent than might otherwise have

been required in a contested-discipline cases, at least in a negotiated-discipline

proceeding involving reckless misappropriation otherwise controlled by Addams.

More specifically, Disciplinary Counsel contends that affording such flexibility will

(1) provide incentives for attorneys to agree to negotiated discipline, thereby

conserving scarce resources and reducing delay in the disciplinary process; and (2)
                                         9


reflect appropriate recognition of the mitigating nature of an attorney’s willingness

to acknowledge misconduct and accept an appropriate sanction. The Board, the

Hearing Committee, and Mr. Mensah all support Disciplinary Counsel’s arguments

on these points. We are likewise persuaded.




     Moreover, three structural features persuade us that the negotiated-discipline

process necessarily contemplates some additional flexibility in determining an

appropriate sanction. First, under the negotiated-discipline process, the test is

whether the agreed-upon sanction is “justified.” D.C. Bar R. XI, § 12.1(c)(3). That

test by its terms suggests some flexibility in comparing what would be required in

contested-discipline cases.     Id. § (9)(h)(1) (requiring inquiry into whether

recommended     discipline    would   “foster   a   tendency toward     inconsistent

dispositions”). Second, as already noted, negotiated-discipline recommendations

are reviewed by this court with considerable deference. In re Viehe, 762 A.2d at

543. Third, also as already noted, this court’s decisions in negotiated-discipline

cases are not generally citable as precedent in contested-discipline cases. D.C. Bar

R. XI, § 12.1(d). The last point in particular seems telling, because we see one

obvious reason for precluding reliance on negotiated-discipline cases as precedent

in contested-discipline cases: the sanctions imposed in negotiated-discipline cases
                                         10


may in some cases be less stringent than would otherwise have been appropriate in

a contested-discipline case.




      We do not mean to suggest that the sanctions in negotiated-discipline cases

may become completely unmoored from the sanctions that would be appropriate in

contested-discipline cases.     The negotiated-discipline process itself reflects

numerous procedural constraints intended to ensure the bottom-line requirement that

any sanction imposed be “justified.” D.C. Bar R. XI, § 12.1(c)(3). Specifically, (1)

the petition for negotiated discipline must provide a clear factual basis for the

proposed discipline, id. § 12.1(b)(1); (2) the petition must also include a statement

explaining the basis for the agreed-upon proposed sanction, including citation to

relevant precedent, id. § 12.1(b)(1)(iv); (3) the petition is subject to review by a

Hearing Committee and (upon request of the court) by the Board, id. § 12.1(c), (d);

and (4) this court must ultimately approve the negotiated discipline, id. § 12.1(d).




      Our cases make clear that this court’s approval of negotiated discipline is not

automatic, and that instead the court scrutinizes the appropriateness of the agreed-

upon sanction in negotiated-discipline cases. In In re Harris-Lindsey, 19 A.3d 784

(D.C. 2011) (per curiam), we declined to accept an agreed-upon sanction of a one-
                                           11


year suspension, partially stayed in favor of probation, for what the parties

characterized as negligent misappropriation.        Although a Hearing Committee

recommended approval, this court invited the views of the Board. Id. at 784. The

Board opposed approval, expressing concern that further factual development was

needed to determine whether Ms. Harris-Lindsey’s misappropriation was negligent

or instead reckless, which might be critical to determining the proper sanction. Id.

at 784-85. Agreeing with the Board, this court rejected the petition for negotiated

discipline. Id.




      A second case, In re Rigas, 9 A.3d 494 (D.C. 2010) (per curiam), involved

the intersection between negotiated discipline and the statutory requirement of

disbarment for attorneys convicted of a crime of moral turpitude. D.C. Code

§ 11-2503(a) (2012 Repl.). To prevent the possibility that negotiated discipline

could operate to circumvent that statutory requirement, the Board adopted guidelines

providing that a Hearing Committee could approve negotiated discipline in cases

involving criminal convictions only if the Hearing Committee certified


             (1) that the crime does not involve moral turpitude per se;
             (2) that Bar Counsel has exhausted all reasonable means
             of inquiry to find proof in support of moral turpitude, and
             explaining those efforts; (3) that Bar Counsel does not
             believe that there is sufficient evidence to prove moral
             turpitude on the facts; (4) that all of the facts relevant to a
                                        12


            determination of moral turpitude are set forth in the
            petition; and (5) that any cases regarding the same or
            similar offenses have been cited in the petition.




Rigas, 9 A.3d at 497. This court adopted the Board’s guidelines. Id. at 498.




      As the foregoing should make clear, our ruling in this case is narrow. We

hold that the negotiated-discipline process in certain circumstances permits some

flexibility in determining the sanction to be imposed. In particular, we hold that

such flexibility may in certain circumstances permit a sanction of less than

disbarment in negotiated-discipline cases involving reckless misappropriation, even

if the other circumstances of the case did not rise to the level of “extraordinary

circumstances” as that phrase has been understood in the context of contested

reckless-misappropriation cases. We express no view as to whether, and if so in

what circumstances, the negotiated-discipline process could permit imposition of a

sanction of less than disbarment in a case involving intentional misappropriation in

the absence of exceptional circumstances.
                                          13


                                          V.


      Finally, we must determine whether the agreed-upon sanction in this case is

justified under all of the circumstances. Both the Hearing Committee and the Board

have determined that the agreed-upon sanction is justified. Essentially for the

reasons stated by the Hearing Committee and the Board, we conclude that the

agreed-upon sanction is justified under the circumstances of this case.




      Accordingly, it is




      ORDERED that respondent Paul T. Mensah is hereby suspended from the

practice of law in the District of Columbia for three years, with reinstatement

conditioned on a showing of fitness. Under D.C. Bar R. XI, §§ 14(g) and 16(c), Mr.

Mensah will not be eligible to apply for reinstatement until three years after he files

an affidavit that complies with § 14.


                                                      So ordered.